EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Olga Kay on 3/10/2021. The application has been amended as follows:
Claim 7, line 1: change “prior to step a)” to “prior to step (a)”
Claim 8, line 1: change “prior to step a) a step digesting” to “prior to step (a) a step of digesting”
Claim 9, line 2: change “prior to step a)” to “prior to step (a)”
Claims 13-17 are canceled

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 12/11/2020 have been fully considered.  In view of applicant’s amendment to claim 1, the rejections under 35 USC 103 have been withdrawn.  In view of applicant’s amendment to claim 12, the rejection under 35 USC 112(b) has been withdrawn.  Further in view of the examiner’s amendment above, claims 1-2 and 5-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639